DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 21, 2022 has been entered. Claims 16 and 18-30 are pending. Claims 1-15 and 17 are canceled. Claims 16, 18, 25, and 28 are currently amended. 

Response to Arguments
	The previous objections to specifications and claims have been overcome by Applicant’s amendments. 

	New grounds of rejection under 35 U.S.C §103 are necessitated by the amendments as outlined below.

AIA  Considerations for Claim Rejections under 35 USC§ 103 and 35 USC§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 18, 19, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Florenz, US 20060219002 (hereinafter Florenz), and further in view of Kuhlman, US 4515015 (hereinafter Kuhlman).

Regarding claim 16, Florenz teaches a method for a capacitive determining and/or monitoring of a process variable of a medium in a container (Florenz in the abstract, lines 1-2 teaches capacitive determining of a process variable/fill level of a medium/substance in a container), the method comprising:
supplying a probe electrode with a first electrical, excitation signal having a first predeterminable frequency (Florenz in [0027], lines 2-4 teaches that an oscillator 70 supplies a probe electrode/measuring electrode 50 with a first electrical, excitation signal U1 having a first predeterminable frequency f1);
receiving a first electrical, received signal from the probe electrode (Florenz in [0027], lines 4-7 describes that the current measuring circuit 80 receives a first electrical, received signal/current I1. Florenz in Fig. 2 and [0026], lines 1-2 describes that a current measuring circuit 80 is in a measuring circuit 60, and Florenz in Fig. 1 shows that the measuring circuit 60 is connected to probe electrode 50. Therefore, it is clear that Florenz discloses receiving the first electrical, received signal I1 from the probe electrode/measuring electrode 50.);
determining an equivalent circuit of the probe electrode, wherein the equivalent circuit includes a parallel circuit of a measured capacitance and a media… resistance (Florenz in Fig. 2 and [0026], lines 4-9 teaches determining an equivalent circuit of the probe electrode/measuring electrode 50 that includes a parallel circuit of a measured capacitance C and a media resistance R);
ascertaining the measured capacitance of the probe electrode or the measured capacitance and the media/accretion resistance of the probe electrode from the first received signal based on the equivalent circuit (Florenz in [0016], lines 1-2 describes ascertaining the measured capacitance/capacitive reactance from the first received signal and a second received signal, and Florenz in Fig. 2 shows that the measured capacitance/capacitive reactance is based on the capacitance C in the equivalent circuit of the probe electrode/measuring electrode 50), wherein the measured capacitance is a capacitance between the probe electrode and an additional electrode or a capacitance between the probe electrode and a wall of the container and wherein the media… resistance includes an ohmic resistance of the medium … (Florenz in Fig. 2 and [0026], lines 4-9 teaches that the measured capacitance/capacitive reactance is a capacitance between the probe electrode 50 and a wall of the container 10, and that the media resistance includes an ohmic resistance R of the medium/fill substance 20); and
determining the process variable based only on the measured capacitance (Florenz in [0017], lines 1-2 describes determining the process variable/fill height h based only on the measured capacitance/capacitive reactance).

Florenz is silent about the parallel circuit within the equivalent circuit including an “accretion resistance” and “wherein the …accretion resistance includes … an ohmic resistance of an accretion”. 

Kuhlman teaches an equivalent circuit for a capacitive level sensing device that includes a parallel circuit with an accretion resistance and wherein the accretion resistance includes an ohmic resistance of an accretion (Kuhlman in Fig. 2, Fig. 3, and Col. 4, lines 31-38 and lines 49-54 teaches an accretion resistance/coating resistance Rm’ that is in parallel with the media capacitance Cm).

It would have been obvious in Florenz before the effective filing date of the claimed invention to include an accretion resistance as disclosed by Kuhlman to the parallel circuit of Florenz in order to have a more representative equivalent circuit when accretion is present on the probe electrode.

Regarding claim 18, the combined art of Florenz and Kuhlman in claim 16 makes obvious the method as claimed in claim 16, wherein the equivalent circuit further includes an insulation capacitance in series with the parallel circuit of the measured capacitance and the media/accretion resistance (Kuhlman in Fig. 2, Fig. 3, and Col. 4, lines 31-34 and lines 49-54 describes that the equivalent circuit also includes an insulation capacitance/Teflon jacket capacitance CTFE in series with the parallel circuit of the measured capacitance Cm and the media/accretion resistance Rm/Rm’).

	Regarding claim 19, the combined art of Florenz and Kuhlman in claim 16 makes obvious the method as claimed in claim 16, further comprising:
supplying the probe electrode with a second electrical, excitation signal having a second predeterminable frequency (Florenz in [0028], lines 1-2 teaches that an oscillator 70 supplies the probe electrode/measuring electrode 50 with a second electrical, excitation signal U2 having a second predeterminable frequency f2); and
receiving a second electrical, received signal from the probe electrode (Florenz in [0028], lines 2-5 describes receiving a second electrical, received signal/current I2, and, as stated earlier, it is clear in Fig. 1 and Fig. 2 that Florenz discloses that the signal is received from the probe electrode/measuring electrode 50.),
wherein the ascertaining of the measured capacitance and/or of the media/accretion resistance is based on the first and the second received signals (Florenz in [0016], lines 1-2 describes ascertaining the measured capacitance/capacitive reactance from the first received signal/current I1 and the second received signal/current I2).

Regarding claim 21, the combined art of Florenz and Kuhlman in claim 16 makes obvious the method as claimed in claim 16, wherein the process variable is a fill level of the medium in a container (Florenz in the abstract, lines 1-2 teaches that the process variable is a fill level of the medium/substance in the container).

	Regarding claim 28, Florenz teaches an apparatus for a capacitive determining and/or monitoring of at least one process variable of a medium in a container (Florenz in Fig. 1 and the abstract, lines 1-2 teaches a device for a capacitive determining of a process variable/fill level of a medium/substance in a container), comprising:
a sensor unit having at least one probe electrode (Florenz in Fig. 1 and [0024], lines 1-8 teaches a sensor unit having at least one probe electrode 50); and
an electronics unit (Florenz in [0026], lines 1-4 teaches an electronics unit including a measuring circuit 60 and an evaluation unit 100) embodied to:
supply the at least one probe electrode with a first electrical, excitation signal having a first predeterminable frequency (Florenz in Fig. 2 and [0027], lines 2-4 teaches that an oscillator 70 of the measuring circuit 60 supplies the probe electrode/measuring electrode 50 with a first electrical, excitation signal U1 having a first predeterminable frequency f1);
receive a first, electrical received signal from the at least one probe electrode (Florenz in Fig. 2 and [0027], lines 4-7 describes that the current measuring circuit 80 of the measuring circuit 60 receives a first electrical, received signal/current I1 from the probe electrode/measuring electrode 50.);
determine an equivalent circuit of the probe electrode, wherein the equivalent circuit includes a parallel circuit of a measured capacitance and a media… resistance (Florenz in Fig. 2 and [0026], lines 4-9 teaches determining an equivalent circuit of the probe electrode/measuring electrode 50 that includes a parallel circuit of a measured capacitance C and a media resistance R. Although Florenz is not explicit about the electronics unit determining the equivalent circuit, it would have been obvious in Florenz before the effective filing date of the claimed invention to have the evaluation unit 100 of the electronics unit determine the equivalent circuit of the probe electrode, in order to use certain measured values for evaluating the fill level of the medium.);
ascertain the measured capacitance of the at least one probe electrode or the measured capacitance and the media/accretion resistance of the at least one probe electrode from the first received signal based on the equivalent circuit (Florenz in [0016], lines 1-2 describes ascertaining the measured capacitance/capacitive reactance from the first and second received signal, and Florenz in Fig. 2 shows that the measured capacitance/capacitive reactance is based on the capacitance C in the equivalent circuit of the probe electrode/measuring electrode 50), wherein the measured capacitance is a capacitance between the probe electrode and an additional electrode or a capacitance between the probe electrode and a wall of the container and wherein the media… resistance includes an ohmic resistance of the medium … (Florenz in Fig. 2 and [0026], lines 4-9 teaches that the measured capacitance/capacitive reactance is a capacitance between the probe electrode 50 and a wall of the container 10, and that the media resistance includes an ohmic resistance R of the medium/fill substance 20); and
determine the at least one process variable based only on a value of the measured capacitance (Florenz in [0017], lines 1-2 describes determining the process variable/fill height h based only on the measured capacitance/capacitive reactance).

Florenz is silent about the parallel circuit within the equivalent circuit including an “accretion resistance” and “wherein the …accretion resistance includes … an ohmic resistance of an accretion”. 

Kuhlman teaches an equivalent circuit for a capacitive level sensing device that includes a parallel circuit with an accretion resistance and wherein the accretion resistance includes an ohmic resistance of an accretion (Kuhlman in Fig. 2, Fig. 3, and Col. 4, lines 31-38 and lines 49-54 teaches an accretion resistance/coating resistance Rm’ that is in parallel with the media capacitance Cm).

It would have been obvious in Florenz before the effective filing date of the claimed invention to include an accretion resistance as disclosed by Kuhlman to the parallel circuit of Florenz in order to have a more representative equivalent circuit when accretion is present on the probe electrode.

Claims 20, 23, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Florenz, and further in view of Kuhlman, and also Bechtel et al., US 20130298667 (hereinafter Bechtel).

Regarding claim 20, the combined art of Florenz and Kuhlman in claim 16 makes obvious the method as claimed in claim 16.

Florenz is silent about:
“ascertaining an amplitude and/or a phase of the first received signal, 
wherein the ascertaining of the measured capacitance and/or of the media/accretion resistance is based on the amplitude and/or the phase of the first received signal”.
Bechtel teaches an electronics unit 2 that ascertains a phase of a received/response signal and then ascertains the measured capacitance based on the phase (Bechtel in [0044], lines 4-10).

It would have been obvious in Florenz before the effective filing date of the claimed invention to incorporate the functionality of the electronics unit of Bechtel to the device of Florenz with the expected benefit of having a method of determining the measured capacitance by only using a single signal.

Regarding claim 23, the combined art of Florenz and Kuhlman in claim 16 makes obvious the method as claimed in claim 16.

Florenz is silent about “determining a presence of accretion on at least a portion of the probe electrode based on the measured capacitance, the media/accretion resistance and/or at least one variable derived from at least the measured capacitance, and/or the media/accretion resistance”.

Bechtel teaches determining a presence of accretion on at least a portion of the probe electrode based on the measured capacitance (Bechtel in [0048], lines 4-7 describes determining an “occurrence of accretion” when there is a negative slope in the capacitance measurements for a frequency sweep.).

It would have been obvious in Florenz before the effective filing date of the claimed invention to include a frequency sweep, measure the corresponding capacitances, and determine a presence of accretion based on a negative slope in the capacitance measurements as disclosed by Bechtel in order to determine when the probe electrode has accretion and needs cleaning.

Regarding claim 29, the combined art of Florenz and Kuhlman in claim 28 makes obvious the apparatus as claimed in claim 28.

Florenz is silent about “wherein the sensor unit includes at least two electrodes”.

Bechtel teaches wherein the sensor unit includes at least two electrodes (Bechtel in the last four sentences of [0028] describes a sensor unit/probe unit 1 that has a second electrode/guard electrode that coaxially surrounds a first electrode/probe electrode 11). Additionally, Bechtel in [0002], lines 5-6 mentions a benefit of having a guard electrode such as “improving measurement in the case of accretion formation on the probe”.

It would have been obvious in Florenz before the effective filing date of the claimed invention to include a second electrode/guard electrode as disclosed by Bechtel to coaxially surround the probe electrode/measuring electrode of Florenz in order to improve measurements in the case of accretion formation on the probe.

Regarding claim 30, the combined art of Florenz, Kuhlman, and Bechtel in claim 29 makes obvious the apparatus as claimed in claim 29, wherein one of the electrodes is a guard electrode (Bechtel in the last four sentences of [0028] describes that one of the electrodes is a guard electrode).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Florenz, and further in view of Kuhlman, and also Tung, US 20070272008 (hereinafter Tung).

Regarding claim 22, the combined art of Florenz and Kuhlman in claim 16 makes obvious the method as claimed in claim 16.

Florenz is silent about:
“ascertaining a conductivity of the medium based on the media/accretion resistance; and/or
ascertaining a permittivity of the medium based on measured capacitance”.

Tung teaches ascertaining a permittivity of the medium based on measured capacitance (Tung in [0012], lines 6-15 teaches that a permittivity E of a medium “can be calculated by the formula C=(EA)/d” where C is the measured capacitance, A is the effective area, and d is the distance between electrodes. Therefore, it is clear that when a container is fully filled with the medium, the permittivity E of the medium can be ascertained using the above determined values.).
It would have been obvious in Florenz before the effective filing date of the claimed invention to solve the equation as disclosed by Tung in order to calculate the permittivity of the medium, and gain additional information about the medium that is being monitored.

Claims 24, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Florenz, and further in view of Kuhlman, and also Curtius et al., US 20070272286 (hereinafter Curtius).

Regarding claim 24, the combined art of Florenz and Kuhlman in claim 16 makes obvious the method as claimed in claim 16.
 
Florenz is silent about:
“monitoring a maintaining of a recipe of a process running in the container, wherein the monitoring is based on the measured capacitance, the media/accretion resistance and/or at least one variable derived from at least the measured capacitance, and/or the media/accretion resistance”.

Curtius teaches monitoring a maintaining of a recipe of a process running in the container (Curtius in the abstract and [0022], lines 7-15 teaches monitoring and maintaining a rinsing fluid level for a cleaning process in a container/dishwasher), wherein the monitoring is based on the measured capacitance (Curtius in [0021], lines 6-9 describes monitoring a change in the measured capacitance in order to indicate a height of the rinsing fluid).

It would have been obvious in Florenz before the effective filing date of the claimed invention to incorporate the capacitive level sensing device of Florenz into a dishwasher as disclosed by Curtius in order to determine if a fluid level of a rinsing fluid in the dishwasher is at a correct amount.

Regarding claim 25, the combined art of Florenz and Kuhlman in claim 16 makes obvious the method as claimed in claim 16.

Florenz is silent about “monitoring a mixing of at least a first and a second medium in the container, wherein the monitoring is based on the measured capacitance, the media/accretion resistance and/or at least one variable derived from at least the measured capacitance and/or the media/accretion resistance”.

Curtius teaches monitoring a mixing of at least a first and a second medium in the container, wherein the monitoring is based on the measured capacitance (Curtius in [0008], lines 1-9 describes that a first medium/rinsing fluid and a second medium/air have different dielectric constants, and Curtius in [0010], lines 1-11 describes monitoring a mixing of the first medium/rinsing fluid and the second medium/air based on the measured capacitance in order to detect a change in capacitance and a corresponding fill level).
It would have been obvious in Florenz before the effective filing date of the claimed invention to incorporate the capacitive level sensing device of Florenz into a dishwasher and monitor a mixing of a first medium/rinsing fluid and a second medium/air based on the measured capacitance as disclosed by Curtius in order to determine the amount of rinsing fluid in a dishwasher.

Regarding claim 26, the combined art of Florenz and Kuhlman in claim 16 makes obvious the method as claimed in claim 16.

Florenz is silent about “monitoring a cleaning process in the container, wherein the monitoring is based on the measured capacitance, the media/accretion resistance and/or a variable derived from at least the measured capacitance, and/or the media/accretion resistance”.

Curtius teaches monitoring a cleaning process in the container (Curtius in the abstract teaches monitoring a cleaning process in a container/dishwasher), wherein the monitoring is based on the measured capacitance (Curtius in [0021], lines 6-9 describes monitoring a change in the measured capacitance in order to indicate a height of a rinsing fluid in the dishwasher).

It would have been obvious in Florenz before the effective filing date of the claimed invention to incorporate the capacitive level sensing device of Florenz into a dishwasher as disclosed by Curtius in order to determine if a fluid level of a rinsing fluid in the dishwasher is at a correct amount.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Florenz, and further in view of Kuhlman, and also Wernet, US 20110276281 (hereinafter Wernet).

Regarding claim 27, the combined art of Florenz and Kuhlman in claim 16 makes obvious the method as claimed in claim 16.

Florenz is silent about “ascertaining a degree of coverage of the probe electrode”. The applicant is their own lexicographer and, in the specification (pg. 6, lines 19-21), the applicant defined “a degree of coverage” as a “ratio of an electrical current tappable from the probe electrode and an electrical current tappable from a guard electrode of the measuring device”.

Wernet in [0018] teaches maintaining a guard electrode and probe electrode at the same electrical potential to reduce erroneous measurements when accretion is present. Also, Wernet teaches ascertaining a degree of coverage of the probe electrode (Wernet in the last three lines of [0019] and last two lines of [0017] describes that a ratio between a guard signal from a guard electrode and a received signal from a sensor electrode is evaluated or compared with a predetermined limit value).

It would have been obvious in Florenz before the effective filing date of the claimed invention to ascertain a degree of coverage as disclosed by Wernet in order to determine that a guard electrode and probe electrode are at the same electric potential and are not outside a predetermined limit value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M BUI whose telephone number is (571)272-2763. The examiner can normally be reached Monday - Thursday, 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M BUI/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857